Case: 3:08-cr-00116-WHR Doc #: 510 Filed: 06/25/20 Page: 1 of 2 PAGEID #: 2622

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
VS. : Case No. 3:08cr116 (1)
BENJAMIN VAUGHN, : JUDGE WALTER H. RICE
Defendant. |

 

DECISION AND ENTRY FINDING DEFENDANT IN VIOLATION OF
SUPERVISED RELEASE THAT BEGAN JULY 7, 2017, REVOKING SAME
AND IMPOSING SENTENCE OF 18 MONTHS, TO BE SERVED
CONSECUTIVELY TO THE 60-MONTH SENTENCE IMPOSED BY JUDGE
THOMAS M. ROSE IN CASE NO. 3:19CR135(2); NO PERIOD OF
SUPERVISED RELEASE TO FOLLOW; RIGHT OF APPEAL ORALLY
EXPLAINED AND UNDERSTOOD; NEITHER COUNSEL FOR THE
GOVERNMENT NOR FOR THE DEFENDANT HAD ANY PROCEDURAL
OR SUBSTANTIVE OBJECTIONS TO THIS COURT’S SENTENCE;
TERMINATION ENTRY

 

On June 3, 2020, the Defendant, having been previously found in violation of his
Supervised Release that began July 7, 2017, appeared in a GoToMeeting videoconference for
final disposition. Based upon the record made on the aforesaid June 3, 2020, the Defendant’s
Supervised Release was revoked and he was remanded to the custody of the Attorney General of
the United States, the Bureau of Prisons, for a period of 18 months, to be served consecutively to
the sentence of 60 months recently imposed by United States District Judge Thomas M. Rose in
Case No. 3:19cr135(2). There will be no period of Supervised Release to follow in the captioned
cause, given that he will be serving a period of supervision of four years in the aforementioned

case 3:19cr135(2).
Case: 3:08-cr-00116-WHR Doc #: 510 Filed: 06/25/20 Page: 2 of 2 PAGEID #: 2623

Following the above, Defendant was orally explained his right of appeal and he indicated
an understanding of same.
Neither counsel for the government nor for the Defendant had any procedural or

substantive objections to this Court’s disposition.

The captioned cause is ordered terminated upon the docket records of the United States

District Court for the Southern District of Ohio, Western Division, at Dayton.

 

June 25, 2020 WALTER H. RICE
UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of record
USM
